771 N.W.2d 750 (2009)
Ghassan M. SAAB, Plaintiff/Counter-Defendant-Appellee/Cross-Appellant,
v.
Alice FARAH, Defendant/Counter-Plaintiff-Appellant/Cross-Appellee.
Docket Nos. 137664, 137665. COA Nos. 278384, 278772.
Supreme Court of Michigan.
September 11, 2009.

Order
On order of the Court, the motion for reconsideration of this Court's May 8, 2009 *751 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
CORRIGAN, J., would grant the motion for reconsideration.
MARKMAN, J., would grant the motion for reconsideration and, on reconsideration, would reverse for the reasons set forth in his dissenting statement in this case, 483 Mich. 1006, 764 N.W.2d 576 (2009).